Citation Nr: 0610018	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and Friend 


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

 
REMAND

An examination is required for the veteran's claimed 
bilateral hearing loss.  The veteran's service medical 
records indicate that upon entrance into service the veteran 
had pre-existing hearing loss in the right ear and normal 
hearing in the left ear.  The veteran's service medical 
records also indicate that throughout service the veteran had 
several examinations noting subsequent hearing loss.  

VA treatment records indicate the veteran complained of 
hearing loss in both the right and left ear in October 2001 
and December 2002.  A VA audio examination conducted in March 
2003 diagnosed severe sensorineural hearing loss in the right 
ear and mild to moderately severe high frequency 
sensorineural hearing loss in the left ear.  The VA doctor 
noted that the left ear hearing loss is consistent with noise 
exposure and that the veteran was exposed to noise both in 
service and post-service.  

The RO should schedule the veteran for an examination to 
determine more exactly the nature and etiology of the 
veteran's bilateral hearing loss, specifically whether the 
increase in bilateral hearing loss is due solely to post-
service noise exposure or due in whole or in part to in-
service noise exposure.  When the record contains evidence of 
a current disability and indicates that the disability may be 
associated with active service, but does not contain 
sufficient medical evidence to make a decision on the claim, 
a medical examination is necessary.  38 U.S.C.A. § 5103A 
(2005).

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
a VA audiometric examination in order 
to determine the nature and etiology of 
the veteran's hearing loss disability.   
The examiner should review the claims 
folder in conjunction with the 
examination.  If a disability is 
diagnosed, the examiner is to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or more) that the veteran's disability 
is related in whole or in part to 
active service.  The examiner should 
provide a complete rationale for any 
opinion offered. 

2.	Thereafter, the RO should readjudicate 
the issue on appeal including reviewing 
all newly obtained evidence.  If the 
determination remains unfavorable to 
the appellant, he should be provided 
with a supplemental statement of the 
case and given an appropriate period of 
time to respond

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

